Title: To James Madison from David Ramsay (Abstract), 20 May 1805
From: Ramsay, David
To: Madison, James


20 May 1805, Charleston. “The bearer mr Calhoun is a young gentleman of education & very promising talents. He expects to pass through Washington on his way to the eastern states with his relation mrs Calhoun the widow of our late senator. Anxious for improvement by conversing with the wise & good he wishes to be known to such. I have therefore taken the liberty of mentioning these circumstances to you & of requesting your attention to him. Though he is now a stranger at the seat of Government I think it highly probable from his talents & prospects that he will ere long be well known there.”
